Opinion filed July 16, 2015




                                     In The


        Eleventh Court of Appeals
                              ________________

                  Nos. 11-15-00022-CR & 11-15-00023-CR
                             ________________

                   EDDIE SANDOVAL SOTO, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                      On Appeal from the 91st District Court
                             Eastland County, Texas
                      Trial Court Cause Nos. 23382 & 23434


                      MEMORANDUM OPINION
       Appellant, Eddie Sandoval Soto, entered an open plea of guilty to the
charged offenses of possession of less than one gram of cocaine and bail
jumping/failure to appear. The trial court convicted Appellant of both offenses.
For the possession conviction, the trial court assessed Appellant’s punishment at
confinement for two years in a state jail facility and, for the conviction for bail
jumping and failing to appear, the trial court assessed Appellant’s punishment,
upon his plea of true to the felony enhancement allegation, at confinement for
sixteen years. We dismiss the appeals.
      Appellant’s court-appointed counsel has filed a motion to withdraw in both
appeals. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a
copy of the briefs, the motions to withdraw, and a motion for pro se access to the
records and has advised Appellant of his right to review the records and file a
response to counsel’s briefs. Appellant filed in each case the motion for pro se
access that counsel sent him. This court granted the motions, and the records were
sent to Appellant more than thirty days ago. Appellant has not filed a pro se
response.
      Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief
and pro se response, a court of appeals may only determine (1) that the appeal is
wholly frivolous and issue an opinion explaining that it has reviewed the record
and finds no reversible error or (2) that arguable grounds for appeal exist and
remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–
27 (Tex. Crim. App. 2005). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the records, and we agree that the
appeals are without merit and should be dismissed. Schulman, 252 S.W.3d at 409.
                                         2
       We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motions to withdraw are granted, and the appeals are dismissed.


                                                               PER CURIAM


July 16, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and McCall.1

Bailey, J., not participating.




       1
        Terry McCall, Retired Justice, Court of Appeals, 11th District of Texas at Eastland, sitting by
assignment.

                                                  3